COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-07-433-CR
 
 
ANTHONY D. WASHINGTON                                                 APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
           FROM THE 213TH
DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------
Appellant Anthony D. Washington appeals his
twelve-year sentence for robbery.[2]  We affirm.




In an open plea to the trial court, appellant
pleaded guilty to robbery.  After hearing
evidence and argument, the trial court sentenced appellant to twelve years=
confinement in the Institutional Division of the Texas Department of Criminal
Justice.   
In his sole point on appeal, appellant contends
that the trial court abused its discretion in sentencing him to twelve years=
confinement because the sentence was disproportionate to the crime
committed.  




Although appellant timely filed a motion for new
trial, he has failed to preserve his complaint because the record does not
indicate that he presented his motion for new trial to the trial court.[3]  The term Apresent@ means
the record must show that the movant for a new trial sustained the burden of
actually delivering the motion for new trial to the attention or actual notice
of the trial court.[4]  Here, the record establishes that Appellant
timely filed his motion for new trial, but it does not show that he actually
delivered it to the trial court or otherwise brought it to the trial court=s
attention.[5]  Accordingly, because appellant did not
preserve his claim regarding the alleged disproportionate sentencing, we
overrule his sole point.  The trial court=s
judgment is affirmed.
PER
CURIAM
 
PANEL:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
PUBLISH
 
DELIVERED:  August 29, 2008                                      




[1]See Tex. R. App. P. 47.4.


[2]See Tex. Penal Code Ann. '' 12.33, 29.02(a)(2)
(Vernon 2003). 


[3]Tex.
R. App. P.
21.6 (providing generally that defendant must present motion for new trial to
trial court within ten days of its filing); Thompson v. State, 243
S.W.3d 774, 775B76 (Tex. App.CFort Worth 2007, pet. ref=d);  Crawford v. State, No. 02-04-00299-CR,
2005 WL 1477958 (Tex. App.CFort Worth June 23, 2005, pet. ref=d) (not designated for
publication) (holding that disproportionate sentence claim must be preserved
for appellate review); see Carranza v. State, 960 S.W.2d 76, 78 (Tex.
Crim. App. 1998) (holding that appellant had burden not only to file motion for
new trial, but also to Apresent@ it to the trial court).


[4]Carranza, 960 S.W.2d at 79.


[5]See Tex. R. App. P. 21.6; Carranza, 960 S.W.2d at 79.